PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KYAW et al.
Application No. 16/198,133
Filed: 21 Nov 2018
For: SYSTEMS AND METHODS FOR DYNAMIC PARTITIONING IN DISTRIBUTED ENVIRONMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed December 15, 2020,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1) and (3).

With respect to item (1), the corrected ADS submitted on petition does not contain the appropriate markings identifying all of the changes being made as required by 37 CFR 1.76(c). MPEP § 601.05(a)(II) offers the following guidance for adding or correcting a benefit claim after the initial filing of an application:



The Office notes that the marking of any changes in information from what was provided (i.e., underlining and strike-through or brackets) is required for the Office to capture such information for publication purposes. Even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on applicant’s filing receipt, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e) or 35 U.S.C. 120 and 37 CFR 1.78 unless the reference is included in an ADS and all other requirements are met. See MPEP § 211.02(I).

With respect to item (3), Applicant has not submitted a statement that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.” Applicant must make this statement on renewed petition.

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c) and a proper statement of unintentional delay as indicated above.

Petitioner is reminded that no amendments may be entered after payment of the issue fee. Accepting a delayed benefit claim is an amendment. As the issue fee was paid on December 16, 2020, a petition to withdraw the application from issue and a request for continued examination (RCE) must be filed in order to have any petition to accept a delayed benefit claim considered in this application. Alternatively, petitioner may wait until the patent has issued and submit a renewed petition with a certificate of correction and submit a renewed petition with a certificate of correction and certificate of correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned Attorney Advisor at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)